Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 21 June 2021 with acknowledgement that this application has priority to a foreign application filed 
24 February 2021.
2.	Claims 1-15 are currently pending.  Claims 1 and 8 are independent claims. 
3.	The IDS submitted on 30 March 2005 has been considered. 
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: An Electronic Device and method for controlling, the device in a lost mode.  
Allowable Subject Matter
5.	Claims 2-3 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner notes the prior art of record does not teach the specific limitations in claims 2 and 9, i.e.  “transmitting a balance request for a monetary balance of an account associated with the owner to the server; and …display the offer of the monetary compensation based on the monetary balance”.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 is directed to “a computer program product”, this claim is rejected under 101 because computer-readable medium can be interpreted as a signal, which is non-statutory subject matter.  
		In order to overcome the 101 rejection, the Examiner recommends that the language of the claim be modified to include "non-transitory" or "computer readable device".  Appropriate Correction is required.
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 4-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. U.S. Patent Application Publication No. 2019/0018987 (hereinafter ‘987) in further view of Umealu U.S. Patent Application Publication No. 2012/0242686 (hereinafter ‘686).

	As to independent claim 1, “A method for controlling a portable electronic device that includes a processor and that is in communication with a server, the method being implemented by the processor and comprising: in response to receipt of a lost mode activation signal from the server, controlling the portable electronic device to switch to a lost mode” is taught in ‘987 paragraph 8; 	
	“and in response to determination that an unlock condition has been met, controlling the electronic device to switch to a normal mode” is shown in ’987 paragraph 58;
the following is not explicitly taught in ‘987:
	“in which the portable electronic device is controlled to output a message that includes contact information of an owner of the portable electronic device, and an offer of a monetary compensation associated with recovery of the portable electronic device by the owner” however ‘686 teaches display a message that includes name of an individual or corporate entity (i.e. owner) as well an address to return the handset as well as a Reward in paragraphs 7-12;
the following is not explicitly taught in ‘884 and ‘686:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of remotely initiating lost mode on a computing device taught in ‘987 to include a means to output a message that includes contact information of the owner and an offer for monetary reward.  One of ordinary skill in the art would have been motivated to perform such a modification because when a mobile phone is lost and found, the finder usually experiences difficulty in identifying the owner of the handset and hence how to return it to the owner see ‘686 paragraphs 4-6. 

	As to dependent claim 4, “The method of claim 1, wherein in the lost mode, the processor controls a display screen of the portable electronic device to display the message” is taught in ‘686 paragraph 7-12.
	As to dependent claim 5, “The method of claim 1, wherein, in response to receipt of an owner-associated input via an input interface of the portable electronic device, the processor determines that the unlock condition has been met when it is determined that the owner-associated input is authentic” is shown in ‘987 paragraphs 86.
	As to dependent claim 6, “The method of claim 5, wherein the owner-associated input includes a predefined gesture, a password, a pre-stored biometric input, or a combination thereof” is disclosed in ‘987 paragraph 86.
	As to dependent claim 7, “The method of claim 1, wherein in the lost mode, the processor further disables access of content stored in the portable electronic device” is taught in ‘987 paragraphs 8, 70, and 88.
	As to independent claim 8, this claim is directed to a device executing the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claims 9-14, these claims contain substantially similar subject matter as claims 2-7; therefore, they are rejected along similar rationale.
	As to claim 15, this claim is directed to a computer program product executing the method of claim 1; therefore, it is rejected along similar rationale.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
________________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        30 September 2022